328 S.W.3d 817 (2010)
STATE of Missouri, Respondent,
v.
William W. ELLIOTT, Appellant.
No. WD 71682.
Missouri Court of Appeals, Western District.
December 30, 2010.
Matthew Ward, for Appellant.
John M. Reeves, for Respondent.
Before Division Three: ALOK AHUJA, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
William Elliott appeals his conviction following a bench trial of possession of drug paraphernalia with the intent to deliver or sell, section 195.235, RSMo Cum.Supp. 2009, and sentence of two years imprisonment. In his sole point on appeal, he contends that the trial court erred in not dismissing his case for violation of his right to a speedy trial and sentencing him upon his conviction. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The conviction is affirmed. Rule 30.25(b).